


Exhibit 10.1


MDU Resources Group, Inc.
2015 Annual Incentive Award Opportunity Chart
 
 
 
 
 
 
Name
Position
2015 Base Salary
 ($)
Threshold
($)
Target
($)
Maximum
($)
David L. Goodin
President and Chief Executive Officer of the Company
755,000
188,750
755,000
1,510,000
Doran N. Schwartz
Vice President and Chief Financial Officer of the Company
380,000
61,750
247,000
494,000
J. Kent Wells(1)
Vice Chairman of the Corporation and Chief Executive Officer of E&P segment
600,000
—
—
—
Jeffrey S. Thiede
President and Chief Executive Officer of construction services segment
425,000
85,000
340,000
680,000
Steven L. Bietz(2)
President and Chief Executive Officer of pipeline and energy services segment
395,000
64,188
256,750
513,500
Paul K. Sandness
General Counsel and Secretary of the Company
366,000
54,900
219,600
439,200



(1) Mr. Wells received no award due to his resignation effective February 28,
2015.


(2) Mr. Bietz also has five performance goals relating to the pipeline and
energy services segment’s safety results, and each goal that is not met will
reduce his annual incentive award payment by 1%.




